DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, in claim 1, the preamble recites a packaging material however, the body of the claims recites several different packaging materials along with an outer box.  Furthermore, it is unclear if the applicant is claiming the actual article to be packaged and if the applicant is not claiming the article then it is unclear how the cushioning material can be disposed in a gap between an outer surface of the article and an inner wall of the outer box.  In particular, the scope of the claims is unclear.  Is the applicant claiming a packaging material comprising a cushioning material, or is the applicant claiming a package comprising an outer box, an article and cushioning material or is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, , as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2005/0263425 to Tanaka et al. (Tanaka).
Regarding claim 1, Tanaka discloses a packaging material (Fig 7) comprising an outer box (55) that can accommodate an article (100) to be packaged, a cushioning material (40) including a sealed bag body (Fig 4) with gas confined inside, a partition (A) dividing inside of the bag body into a first chamber (32b, Fig 3a) and second chamber (32d, Fig 3a) each in equal volume, a ventilation passage (33) communicating the first and second chambers, cushioning material 


    PNG
    media_image1.png
    881
    753
    media_image1.png
    Greyscale


Regarding claim 2, Tanaka further discloses the bag body includes sheets (13, 14) including soft resin (thermoplastic), the partition (37) is a region of welding or bonding two inner surfaces of the bag body to each other, the portions opposed to each other across internal space of the bag (€0046).
Regarding claim 5, Tanaka further discloses the when the bag body is flat, the first and second chamber (32b, 32d)  have an outer circumferential shape (Fig 3c) symmetric with respect to a straight line (B, Fig 3a above) extending in longitudinal direction of the partition or center point in the longitudinal direction of the partition.  In particular Fig 3c shows each chamber 
Regarding claim 6, Tanaka further discloses in a state of being flat, the bag body has a strip shape (Fig 3a) elongated in direction perpendicular to longitudinal direction (horizontal direction, Fig 3a) of the partition (37), and Tanaka further discloses a second bag body having same structure (Fig 7 shows two bag bodies left and right of article 100).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
Regarding claim 3, Tanaka does not teach explicitly teach the outer box having higher rigidity.  However, Tanaka discloses the box to be made of any type such as corrugated carton or wood box which are typically known to have higher rigidity than thermoplastic film.  One of ordinary skill in the art would have found it obvious to make the outer box more rigid than the films of the cushioning material to better protect the article from damage (€0060).  
Regarding claim 4, Tanaka does not teach the recited range of filling rate.  However, it would have been obvious to one of ordinary skill in the art to optimize the fill rate of the bag body to the percentage recited since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT POON/               Examiner, Art Unit 3735